      Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 1 of 6 PageID #:47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 G. A. BRAUN, INC.

        Plaintiff,                                    Civil Action No. 1:21-cv-01147

 v.                                                   Judge: Hon. Sara L. Ellis

 ELLIS CORPORATION,                                   Magistrate Judge: Hon. Susan E. Cox

        Defendant.


                              JOINT INITIAL STATUS REPORT

       Consistent with Fed. R. Civ. Proc. 26(f), Local Rule 26.1, Local Patent Rule 1.2, and this

Court’s Order dated March 22, 2021 (Dkt. 6), Plaintiff G. A. BRAUN, INC. (“Braun”) and

defendant Ellis Corporation (“Ellis”) jointly submit the following initial status report.




                                                  1
     Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 2 of 6 PageID #:48




1.     The Nature of the Case

       A. Identify (names and contact information) for all attorneys of record for each
          party, including the lead trial attorney.


          Counsel for Plaintiff Braun                        Counsel for Defendant Ellis

 George R. McGuire                                    David M. Airan (Lead Trial Attorney)
 Frederick J.M. Price                                 Maxwell B. Snow
 BOND, SCHOENECK & KING PLLC                          LEYDIG, VOI T & MAYER, LTD.
 One Lincoln Center                                   180 N. Stetson, Suite 4900
 Syracuse, New York 13202                             Chicago, IL 60601
 Telephone: (315) 218-8515                            Telephone: 312-616-5600
 Email: mcguirg@bsk.com                               Email: dairan@leydig.com
 Email: fjprice@bsk.com                               Email: msnow@leydig.com

 Carrie A. Beyer
 FAEGRE DRINKER BIDDLE & REATH
 LLP
 191 North Wacker Dr., Suite 3700
 Chicago, IL 60606
 Telephone: (312) 569-1000
 Email: carrie.beyer@faegredrinker.com

       B. The nature of the claims asserted in the complaint and any expected counterclaim.

       Plaintiff Braun asserts that Defendant Ellis infringes U.S. Pat No. 9,840,802 (the “Asserted
Patent”) by manufacturing, using, offering to sell, selling, and/or importing infringing products
without authority from Braun.

         Defendant Ellis denies that it infringes any valid claim of the Asserted Patent. Ellis expects
to file counterclaims alleging, at least, that the claims of the Asserted Patent are not infringed and
invalid.

       C. Briefly identify the major legal and factual issues in the case.

       The major legal and factual issues in this case include:

           (1) Whether Defendant infringes at least claim 5 of the Asserted Patent.

           (2) Whether at least claim 5 of the Asserted Patent is invalid.

           (3) Whether the Asserted Patent is enforceable.

           (4) A proper measurement of damages for the alleged infringement.




                                                  2
Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 3 of 6 PageID #:49




     (5) Whether this case should be found exceptional under 35 U.S.C. § 285.

 D. State the relief sought by the parties.

 Plaintiff Braun seeks the following relief:

     (1) A judgment that Defendant has infringed and is infringing the Asserted Patent;

     (2) A permanent injunction against Defendant and its affiliates, subsidiaries, assigns,
         employees, agents or anyone acting in privity or concert from infringing the Patent-
         in-Suit, including enjoining the making, offering to sell, selling, using, or importing
         into the United States products claimed in any of the claims of the Patent-in-Suit;
         and in the event that permanent injunctive relief is not awarded, then alternative
         equitable relief in the form of, at least, a continuing royalty with rights to periodic
         accountings;

     (3) An award of damages adequate to compensate Braun for Defendant’s patent
         infringement, and an accounting to adequately compensate Braun for the
         infringement, including, but not limited to, lost profits and/or a reasonable royalty;

     (4) An award of treble damages pursuant to the extent permissible by law;

     (5) An award of pre-judgment and post-judgment interest at the maximum rate allowed
         by law;

     (6) An order finding that this is an exceptional case and awarding Braun its costs,
         expenses, disbursements, and reasonable attorneys’ fees related to Defendant’s
         patent infringement under 35 U.S.C. § 285 and all other applicable statutes, rules
         and common law; and

     (7) Such other further relief, in law or equity, as this Court deems just and proper.

 Defendant Ellis will seek the following relief in a Final Judgment:

     (1) Dismissal of the Complaint with prejudice in Defendant’s favor and against
         Plaintiff/Counterclaim-Defendant;

     (2) Denying each request for relief made by Plaintiff;

     (3) Declaring that Ellis has not infringed and is not liable for infringing any claim of
         the Asserted Patent;

     (4) Declaring that the claims of the Asserted Patent are invalid;

     (5) Declaring that this case is exceptional case and awarding Ellis its costs, expenses,
         and attorneys’ fees pursuant to 35 U.S.C. § 285 and all other applicable statutes,
         rules and common law; and




                                           3
     Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 4 of 6 PageID #:50




           (6) Awarding such other and further relief, in law or equity, as this Court deems just
               and proper.

2.     Jurisdiction: Explain why the Court has subject matter jurisdiction over the
       Plaintiff’s claims.

       A. Identify all federal statutes on which federal question jurisdiction is based.

        Plaintiff Braun’s Statement: This is an action for patent infringement arising under the
patent laws of the United States, Title 35 of the United States Code. This Court has exclusive
subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        Defendant Ellis’s Statement: The complaint purports to state a claim for patent
infringement arising under the patent laws of the United States, Title 35 of the United States Code,
and therefore, that the Court would have subject matter jurisdiction 28 U.S.C. §§ 1331 and 1338.
The Court further will have subject matter jurisdiction over Defendant’s expected counterclaims
under 28 U.S.C. §§ 2201 and 2202 and 28 U.S.C. § 1367.

3.     Status of Service: Identify any defendants that have not been served.

       All defendants have been served.

4.     Consent to Proceed Before a United States Magistrate Judge: Confirm that counsel
       have advised the parties that they may proceed before a Magistrate Judge if they consent
       unanimously and advise whether there is, or is not, unanimous consent. Do NOT report
       whether individual parties have so consented.

        Counsel has advised the parties that they may proceed before a Magistrate Judge. The
parties have not unanimously consented to proceed before a Magistrate Judge.

5.     Motions:

       A. Briefly describe any pending motions.

       There are no motions pending at this time.

       B. State whether the defendant(s) anticipate responding to the complaint by filing an
          Answer or by means of motion.

       Defendant anticipates filing an answer on or by April 26, 2021.

6.     Case Plan:

       The parties submit the following a proposal for a case schedule and discovery plan: See
Attached Appendix A, which sets forth the Parties proposed case schedule and discovery plan
pursuant to Local Patent Rule 1.2.




                                                 4
     Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 5 of 6 PageID #:51




7.     Status of Settlement Discussions:

       A. Indicate whether any settlement discussions have occurred.

       Settlement discussions have occurred.

       B. Describe the status of any settlement discussions.

       Both parties have exchanged settlement proposals/counterproposals, but settlement
discussions have stalled.

       C. Whether the parties request a settlement conference.

       The parties believe that a referral to a Magistrate Judge for a settlement conference may be
beneficial at an appropriate time.



Dated: April 22, 2021                        Respectfully submitted,

                                                    By: /Carrie A. Beyer/
                                                    George R. McGuire
                                                    Frederick J.M. Price
                                                    BOND, SCHOENECK & KING PLLC
                                                    One Lincoln Center
                                                    Syracuse, New York 13202
                                                    Telephone: (315) 218-8515
                                                    Email: mcguirg@bsk.com
                                                    Email: fjprice@bsk.com

                                                    Carrie A. Beyer
                                                    FAEGRE DRINKER BIDDLE & REATH
                                                    LLP
                                                    191 North Wacker Dr., Suite 3700
                                                    Chicago, IL 60606
                                                    Telephone: (312) 569-1000
                                                    Email: carrie.beyer@faegredrinker.com



                                                    LEYDIG, VOIT & MAYER, LTD.

                                                    By:   /David M. Airan/
                                                          180 North Stetson Avenue, Suite 4900
                                                          Chicago, Illinois 60601
                                                          Tel.: 312.616.5600
                                                          Fax: 312.616.5700


                                                5
Case: 1:21-cv-01147 Document #: 12 Filed: 04/22/21 Page 6 of 6 PageID #:52




                                           dairan@leydig.com

                                           Maxwell B. Snow
                                           180 North Stetson Avenue, Suite 4900
                                           Chicago, Illinois 60601
                                           Tel.: 312.616.5600
                                           Fax: 312.616.5700
                                           msnow@leydig.com




                                    6
